Title: From Thomas Jefferson to Robert Smith, 23 December 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Washington Dec. 23. 06
                        
                        Yours of yesterday has been duly considered. what I had myself in contemplation was to wait till we get news
                            from Louisville of Dec. 15. (the day of Burr’s proposed General rendezvous.) the post comes from thence in 12. days. the
                            mail next expected will be of that date. if we then find that his force has had no effectual opposition at either Mariette
                            or Cincinnati, & will not be stopped at Louisville, then, without depending on the opposition at Fort Adams (tho’ I have
                            more dependance on that than any other) I should propose to lay the whole matter before Congress, ask an immediate
                            appropriation for a naval equipment, and at the same time order 20,000. militia (or volunteers) from the Western states to
                            proceed down the river to retake N.O. presuming our naval equipment would be there before them. in the mean time I would
                            recommend to you to be getting ready, & giving orders of preparation to the officers and vessels which we can get
                            speedily ready, that is to say, the 3. sloops at Washington, the 2. gunboats and ketch at N. York, the 3. gunboats (not
                            including No. 1) and ketch at Norfolk & the 3. gunboats at Charleston: all this on the supposition that the officers are
                            of opinion that the gunboats can be safely sent at this season.—we now see what would be the value of strong vessels of
                            little draught for the shoaly coasts of the gulf of Mexico. at any rate we should have some as powerful as a 12 feet
                            draught of water could be made to bear. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    